Citation Nr: 0904579	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  07-16 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Whether the reduction of the rating for service-connected 
adenocarcinoma of the prostate status post radical retropubic 
prostatectomy from 100 percent to 20 percent, effective June 
1, 2007, was proper.

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3. Entitlement to an initial rating in excess of 30 percent 
for service-connected depression associated with service-
connected adenocarcinoma of the prostate.

4. Entitlement to service connection for hiatal hernia, to 
include as secondary to PTSD.

5. Entitlement to service connection for irritable bowel 
syndrome (IBS), to include as secondary to PTSD.

6. Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as secondary to PTSD.

7. Entitlement to a rating in excess of 40 percent for 
service-connected adenocarcinoma of the prostate status post 
radical retropubic prostatectomy.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at law


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in March 2007 
and April 2007 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.

The issues of entitlement to service connection for PTSD, 
entitlement to service connection for GERD and IBS, to 
include as secondary to PTSD, and entitlement to a rating in 
excess of 40 percent for service-connected adenocarcinoma of 
the prostate are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC. 


FINDINGS OF FACT

1. In a September 2006 rating decision, the RO notified the 
Veteran of a proposed rating reduction in the evaluation for 
his service-connected adenocarcinoma of the prostate status 
post radical retropubic prostatectomy, from 100 percent to a 
noncompensable rating; he was provided sufficient time to 
present new evidence and the opportunity for a pre-decisional 
hearing.

2. A March 2007 rating decision reduced the evaluation for 
the Veteran's service-connected adenocarcinoma of the 
prostate status post radical retropubic prostatectomy, from 
100 percent to 20 percent, effective June 1, 2007.

3. The 100 percent disability evaluation was in effect for 
less than five years at the time the reduction took effect.

4. At the time of the reduction the Veteran did not suffer 
from malignant neoplasms of the prostate and his treatment 
had been completed for over six months.

5. The RO's decision to reduce the Veteran's evaluation from 
100 percent to 20 percent was supported by all of the 
evidence contained in the record at the time of the reduction 
and was made in full compliance with applicable due process 
laws and regulations.

6. The medical evidence of record does not demonstrate that 
the Veteran has a hiatal hernia.

7. Service-connected depression associated with 
adenocarcinoma of the prostate status post radical retropubic 
prostatectomy is productive of an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to fair sleep, depressed mood, 
dysthymic affect, slow speech, and lethargic psychomotor 
activity.  

8. Service-connected depression associated with 
adenocarcinoma of the prostate status post radical retropubic 
prostatectomy is not productive of reduced reliability or 
productivity or greater functional impairment and symptoms 
such as poor hygiene, disorientation, impaired judgment, 
insight, or thought processes, panic attacks, delusions, 
hallucinations, or suicidal and homicidal ideations are not 
present. 
CONCLUSIONS OF LAW

1. The reduction in the disability rating of the Veteran's 
service-connected adenocarcinoma of the prostate status post 
radical retropubic prostatectomy from 100 to 20 percent, 
effective June 1, 2007, was proper.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.3, 4.7, 4.21 (2008).

2. A hiatal hernia was not incurred in or aggravated by the 
Veteran's active duty military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).

3. The criteria for an initial rating in excess of 30 percent 
for service-connected depression associated with 
adenocarcinoma of the prostate status post radical retropubic 
prostatectomy have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claims.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   Additionally, in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  

The Board notes that, in Pelegrini v. Principi, the Court 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  18 Vet. App. 112 (2004).  
Nevertheless, during the course of the appeal, 38 C.F.R. § 
3.159(b) was revised to eliminate the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini, effective 
May 30, 2008).  Thus, any defect in notice as to this element 
is considered harmless.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  In this case, the Veteran was provided with 
a VCAA notification letter in November 2006 with regard to 
his service connection and increased rating claims and in 
September 2006 with regard to the proposed reduction, prior 
to the initial unfavorable AOJ decision issued in March 2007.  

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in November 2006 informed 
the Veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claim, and his and VA's obligations in providing such 
evidence for consideration.  Thus the VCAA notice 
requirements for the Veteran's service connection claims were 
met. 

Additionally, relevant to both the Veteran's service 
connection and initial rating claims, a March 2006 letter 
informed the Veteran of how to substantiate a disability 
rating and effective date.  The September 2006 letter 
properly notified the Veteran that he had 60 days to submit 
evidence against the proposed reduction and of his right to a 
personal hearing.  See 38 C.F.R. § 3.105. 

The Board acknowledges that a recent Court decision held that 
there are specific requirements for VCAA notices in increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, the Board determines that these 
requirements do not apply to initial rating claims, such as 
the one now before the Board.  Initially, the Board notes 
that Vazquez-Flores was an appeal of an increased rating 
claim, not an initial rating claim.  More importantly, the 
Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and therefore, they are not 
applicable to the instant claim.  Moreover, they do not apply 
to reductions.  Based on the above analysis, the notice 
requirements for the initial rating and reduction claims were 
met prior to the initial adverse adjudications.  

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claims, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims and providing him 
with a VA examination.  The Veteran's service treatment 
records, VA medical records, private medical records, and the 
reports of September 2006 and April 2007 VA examinations were 
reviewed by both the AOJ and the Board in connection with 
adjudication of his claim.  The Veteran has not identified 
any additional, relevant records that VA needs to obtain for 
an equitable disposition of the claims. 

The Board observes that the Veteran was not afforded a VA 
examination with respect to his service connection claim for 
a hiatal hernia.  However, the Board finds that a current VA 
examination to determine whether the Veteran has a hiatal 
hernia that is a result of his military service or a service-
connected disability is not necessary to decide his claim.  
The medical records associated with the claims file do not 
contain any diagnosis or complaint of a hiatal hernia.  All 
VA and private treatment records identified are contained in 
the file and are negative for any diagnosis of a hiatal 
hernia.  Therefore, without evidence of a current diagnosis 
of a hiatal hernia, the Board finds that a VA examination is 
not necessary.  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Rating reduction

Prior to reducing a veteran's disability rating, VA is 
required to comply with pertinent VA regulations applicable 
to all rating-reduction cases, regardless of the rating level 
or the length of time that the rating has been in effect.  
Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons thereof.  The beneficiary must be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at the 
present level.  38 C.F.R. § 3.105(e) (2008).  In the advance 
written notice, the beneficiary will be informed of his right 
for a pre-determination hearing, and if a timely request for 
such a hearing is received (i.e., within 30 days), benefit 
payments shall be continued at the previously established 
level pending a final determination.  38 C.F.R. § 3.105(i)(1) 
(2008).

The Board observes that the RO complied with the procedures 
set forth in 38 C.F.R. § 3.105(e) and notified the Veteran of 
the proposed rating reduction, as well as his rights in 
challenging this proposed reduction, in a rating decision in 
September 2006.  The reduction was then assigned in a March 
2007 rating decision, effective June 1, 2007.  The Board 
notes that the reduction proposed was to a noncompensable 
rating, but the actual reduction effected was from 100 to 20 
percent after consideration of the entirety of the medical 
evidence of record prior to the March 2007 rating decision.  
Thereafter, in a July 2007 rating decision, a rating of 40 
percent was assigned, effective June 1, 2007.  Thus, VA 
satisfied the procedural requirements imposed on the 
reduction of disability ratings.

VA regulation 38 C.F.R. § 3.344 pertains to disabilities 
which are likely to improve and examination reports 
indicating improvement.  In Brown v. Brown, the Court noted 
that this regulation applied to ratings which had been 
continued for long periods of time at the same level (five 
years or more).  5 Vet. App. 413 (1993).  In this case, the 
100 percent disability rating was in effect for less than one 
year at the time of the proposed reduction.  Thus, various 
provisions of 38 C.F.R. § 3.344, pertaining to stabilization 
of disability ratings, do not apply; reexamination disclosing 
improvement will warrant a rating reduction.  38 C.F.R. § 
3.344(c).  Nevertheless, the Court noted in Brown that there 
are several general VA regulations that apply to all rating 
reductions regardless of whether the rating has been in 
effect for five years or more.  Id. at 420-421.

Specifically, VA regulation 38 C.F.R. § 4.1 requires that 
each disability be viewed in relation to its history.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
Furthermore, VA regulation 38 C.F.R. § 4.13 provides that the 
rating agency should assure itself that there has been an 
actual change in the condition, for better or worse, and not 
merely a difference in the thoroughness of the examination or 
in use of descriptive terms.  Additionally, in any rating 
reduction case, not only must it be determined that an 
improvement in a disability has actually occurred, but that 
such improvement reflects improvement in ability to function 
under ordinary conditions of life and work.  Brown, 5 Vet. 
App. at 420-21; see 38 C.F.R. §§ 4.2, 4.10.  A claim as to 
whether a rating reduction was proper must be resolved in the 
Veteran's favor unless the Board concludes that a fair 
preponderance of evidence weighs against the claim.  Brown, 5 
Vet. App. at 421.

Under 38 C.F.R. § 4.115b, Diagnostic Code 7528, a 100 percent 
rating is assigned for malignant neoplasms of the 
genitourinary system.  A Note following Diagnostic Code 7528 
provides that following the cessation of surgical, X-ray, 
antineoplastic chemotherapy, or other therapeutic procedure, 
the rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).  
If there has been no local reoccurrence or metastasis, the 
disability is to be rated on residuals as voiding 
dysfunction.  38 C.F.R. § 4.115b.  (In this case, the 
evidence does not show, nor does the Veteran contend, that 
his disability includes renal dysfunction.  Thus, his 
prostate cancer residuals are appropriately rated under the 
criteria for evaluating voiding dysfunction.)  Under those 
criteria, a rating of 20 percent is assigned for the wearing 
of absorbent materials that must be changed less than twice 
per day.  A 40 percent rating is assigned for a voiding 
dysfunction requiring the wearing of absorbent materials that 
must be changed 2 to 4 times per day.  A rating of 60 percent 
is assigned for a voiding dysfunction requiring the use of an 
appliance or the wearing of absorbent materials that must be 
changed more than 4 times per day.  38 C.F.R. § 4.115a.

The record shows that the Veteran was granted service 
connection for adenocarcinoma of the prostate status post 
radical retropubic prostatectomy in a March 2006 rating 
decision and assigned a 100 percent rating, effective from 
December 27, 2005.  The 100 percent rating was in 
contemplation of active malignancy that was diagnosed in 
October 2005 and surgically removed in December 2005.  No 
further treatment, e.g. radiation or chemotherapy, was 
pursued.  Thus, the Board determines that the Veteran's 
treatment concluded in December 2005.
In accordance with the Note to the above regulation, in 
September 2006 a VA examination was conducted to assess the 
residuals of the Veteran's service-connected prostate 
disability.  At this examination, the examiner noted minor 
urinary leakage not requiring the use of absorbent 
undergarments or pads and erectile dysfunction.  The prostate 
was noted to be absent.  The examination report specifically 
notes that there was no post-surgical treatment in effect, 
and the surgical wounds were observed to be completely 
healed.

VA treatment records subsequent to the Veteran's December 
2005 surgery reveal that the Veteran's PSA was less than 0.1.  
No signs of recurrence or the need for further treatment for 
additional cancer treatment was noted.  Based on this 
evidence, the RO determined that active cancer was no longer 
present and the Veteran's treatment was complete in December 
2005.  Accordingly, the RO determined that the 100 percent 
rating evaluation was no longer appropriate and rated the 
Veteran's service-connected prostate disability in 
contemplation of the residuals, which in this case, includes 
voiding dysfunction characterized by urinary leakage.  

The Board does not disagree.  The medical evidence of record 
at the time of the March 2007 rating reduction in no way 
reflects that the Veteran was experiencing a recurrence of 
the prostate cancer, and as indicated, he was no longer 
receiving treatment for the cancer.  Based on the above 
analysis, the reduction of the disability rating assigned for 
service-connected adenocarcinoma of the prostate status post 
radical retropubic prostatectomy from 100 percent to 20 
percent was proper, and restoration of the 100 percent rating 
is not warranted.  

The Board acknowledges the Veteran's arguments regarding the 
severity of his residuals, but notes that the issue before 
the Board is the propriety of the reduction, and that the 
propriety of the reduced rating is the subject of a separate 
appeal, which is addressed in the REMAND portion below.  
Thus, the issue of entitlement to a rating in excess of the 
currently assigned 40 percent for service-connected 
adenocarcinoma of the prostate status post radical retropubic 
prostatectomy will not be addressed here.  


III. Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

The Board observes that the Veteran's service treatment 
records are negative for any complaint, treatment, or 
diagnosis related to a hiatal hernia.  Moreover, the post-
service medical evidence indicates that the Veteran does not 
have a hiatal hernia.  In this regard, the Board observes 
that the Veteran underwent an upper endoscopy in August 1999 
and July 2003, and the reports of these procedures clearly 
state that there is no hiatal hernia present.  Additionally, 
a December 2003 endoscopy states that the esophagus was 
normal.  No other treatment records reference a hiatal 
hernia.  Thus, there is no competent medical evidence 
demonstrating that the Veteran has a hiatal hernia.  Where 
there is no disability, there can be no entitlement to 
compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, 
service connection for a hiatal hernia is denied.   

IV. Increased rating for depression

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the Veteran's service-connected depression.  Also, 
in Fenderson, the Court discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  
As such, in accordance with Fenderson, the Board has 
considered the propriety of staged ratings in evaluating the 
Veteran's service-connected psychiatric disability.

The Veteran's service-connected depression is currently 
evaluated as 
30 percent disabling, pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9434.  The Veteran contends that his 
symptomatology affects his daily functioning more severely 
than is contemplated under the currently assigned disability 
evaluation.

Regulations establish a General Rating Formula for Mental 
Disorders.  38 C.F.R. 
§ 4.130.  Ratings are assigned according to the 
manifestations of particular symptoms.  However, the use of 
the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve only as examples 
of the type and degree of the symptoms, or their effects, 
that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 
4.130 is not restricted to the symptoms provided in the 
Diagnostic Code.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV). 

The criteria for a 30 percent rating are:

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.
The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9434.

The Board observes that the only relevant medical evidence in 
the claims file is an April 2007 VA examination report.  The 
Veteran has submitted no additional psychiatric treatment 
evidence.  The VA examiner noted that the Veteran was still 
married to his spouse of 34 years, but that he did not 
indicate that he had friends.  Symptoms reported included 
having fair sleep disrupted by the need to urinate, depressed 
mood, dysthymic affect, slow speech, and lethargic 
psychomotor activity.  However, the Veteran demonstrated 
clean hygiene, intact orientation, and unremarkable thought 
processes.  The examiner noted that his judgment and insight 
showed understanding of his situation and behavior.  
Additionally, delusions, hallucination, and suicidal or 
homicidal ideations were not reported.  The examiner stated 
that the Veteran had an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks and that in general he had satisfactory 
functioning.  The GAF score assigned was 60.

The Board observes that the Veteran has been assigned a GAF 
score of 60.  A GAF score of 51-60 reflects moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  While a GAF score is 
highly probative as it relates directly to the Veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders, the 
GAF scores assigned in a case are not dispositive of whether 
overall improvement has been established; rather, they must 
be considered in light of the actual symptoms of the 
Veteran's disorder.  See 38 C.F.R. § 4.126(a).

Based on the above symptoms and assessment, the Board finds 
that a rating in excess of 30 percent is not warranted.  The 
Veteran's symptoms do not more closely approximate a 50 
percent rating.  He does not display flattened affect, 
impaired judgment or insight, disrupted abstract thinking, 
difficulties with memory or maintaining hygiene, or panic 
attacks.  The April 2006 VA examiner also specifically stated 
that the Veteran did not exhibit reduced reliability and 
productivity.  Accordingly, the Board determines that the 
Veteran's symptoms do not more closely approximate a rating 
in excess of 30 percent. 

The Board is aware that an extraschedular rating is a 
component of an initial rating claim.  Barringer v. Peake, 22 
Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding on part of the RO or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  Thun 
v. Peake, 22 Vet. App.  111 (2008); see Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, 
factors for consideration in determining whether referral for 
an extraschedular rating is warranted include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board 
finds no evidence that the Veteran's service-connected 
depression presents such an unusual or exceptional disability 
picture at any time so as to require consideration of an 
extra-schedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1).  The disability does not result in 
symptoms not contemplated by the criteria in the rating 
schedule.  Accordingly, the Board determines that referral 
for extraschedular consideration is not necessary in this 
case.

V. Other considerations

The Board has considered the Veteran's statements in support 
of his claims.  Laypersons are competent to speak to 
symptomology when the symptoms are readily observable.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  However, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the question of 
diagnosis, causation, and the severity of a disability.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Absent competent 
medical evidence reflecting a diagnosis of hiatal hernia, 
active malignancy or treatment of the Veteran's prostate 
cancer, or reduced reliability and productivity or more 
severe symptoms of the Veteran's psychiatric disability, the 
claims must be denied.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In the 
present case, the preponderance of the evidence is against 
service connection for a hiatal hernia, restoration of the 
100 percent disability rating for service-connected 
adenocarcinoma of the prostate status post radical retropubic 
prostatectomy, and a rating in excess of 30 percent for 
service-connected depression.  Accordingly, the claims are 
denied.


ORDER

Service connection for hiatal hernia is denied.

The reduction of the disability rating for service-connected 
adenocarcinoma of the prostate status post radical retropubic 
prostatectomy from 100 percent to 20 percent being proper, 
restoration of the 100 disability rating, effective June 1, 
2007 is denied.

An initial rating in excess of 30 percent for service-
connected depression associated with adenocarcinoma of the 
prostate is denied.


REMAND

The Veteran contends that he suffers from PTSD as a result of 
combat-related experiences he suffered in Vietnam.  The Board 
determines that a remand is required to allow for further 
efforts to verify the Veteran's claimed stressors.  
Specifically, the record reveals that the Veteran has 
provided sufficient detail to allow for a request for 
verification to be formulated for the U.S. Army and Joint 
Services Records Research Center (JSRRC) and other 
appropriate sources.

In this regard, the Board observes that the Veteran submitted 
a statement in December 2006 that identifies stressors of 
rocket and mortar attacks and small arms fire while his unit 
was in Tay Ninh province.  He also indicated that after the 
attack he and other members of his unit had to bury the 
bodies of casualties of the attacks.  No attempt was 
initially made to verify these stressors as the Veteran 
supplied only the dates of his Vietnam service, July 1969 to 
July 1970.  However, in a March 2007 submission, the Veteran 
stated that he thought the events occurred in March or April.  
As the Veteran was not in Vietnam until July 1969, the Board 
presumes he was referring to March or April 1970.  Thus, he 
has provided a 60-day window that can be searched for 
corroboration of the claimed stressors, especially the rocket 
and mortar attacks and weapons fire.  Service personnel 
records reveal that the Veteran's unit at that time was 
Battery B, 2nd Battalion, 32nd artillery.  Accordingly, a 
remand is necessary to allow for a request for verification 
of the Veteran's claimed stressors.

As for the Veteran's claims for service connection for IBS 
and GERD, the Court has held that all issues "inextricably 
intertwined" with an issue certified for appeal are to be 
identified and developed prior to appellate review.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  These claims are 
inextricably intertwined with the service connection claim 
for PTSD as the Veteran has claimed they are possibly 
secondary to his PTSD.  Therefore, the outcome of those 
claims is, to some extent, dependent on the outcome of the 
PTSD claim.  Consequently, the claims of entitlement to GERD 
and IBS must be remanded to the AOJ in accordance with 
Harris.

Finally, the Board observes that a July 2007 rating decision 
assigned a 40 percent disability rating to the Veteran's 
service-connected adenocarcinoma of the prostate status post 
radical retropubic prostatectomy.  Thereafter, the Veteran 
submitted a statement in September 2007 that discussed how 
his symptoms meet the criteria for a higher rating.  The 
Board interprets this statement as a notice of disagreement 
with the 40 percent rating assigned, and thus, remands this 
claim for issuance of an SOC.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.	Summarize the Veteran's claimed 
stressors as identified in the December 
2006 and March 2007 statements and 
submit a request to JSRRC and other 
appropriate sources for verification.

2.	If and only if one or more of the 
claimed stressors is verified, schedule 
the Veteran for a VA psychiatric 
examination to ascertain the existence 
and etiology of his claimed PTSD.  The 
claims file should be made available 
for review, and the examination report 
should reflect that such review 
occurred.  All appropriate tests should 
be performed and their results 
documented.  Upon a review of the 
record and examination of the Veteran, 
the examiner is requested to address 
the following:

Is it at least as likely as not (50 
percent probability or greater) that 
the Veteran has PTSD that is a result 
of a verified in-service stressor?

A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.

3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
PTSD, GERD, and IBS service connection 
claims should be readjudicated, to 
include all evidence received since the 
July 2007 supplemental statement of the 
case.  The Veteran and his attorney 
should then be issued another 
supplemental statement of the case.  

4.	Send the Veteran an SOC in response to 
his September 2007 notice of 
disagreement with the currently 
assigned 40 percent rating evaluation 
for adenocarcinoma of the prostate 
status post radical retropubic 
prostatectomy.

5.	An appropriate period of time should be 
allowed for response by the Veteran to 
the above communications.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


